     Case 1:20-cv-00143-NF-KHR Document 31 Filed 07/10/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO, ex rel.,              Case No. 1:20-cv-00143-NF-KHR
HECTOR BALDERAS, Attorney General for
the State of New Mexico,                   Hon. Nancy Freudenthal

                    Plaintiff,
      v.

GOOGLE LLC, a Delaware limited liability
company,

                    Defendant.


                STATE OF NEW MEXICO’S RESPONSE TO
        DEFENDANT GOOGLE LLC’S REQUEST FOR JUDICIAL NOTICE
       Case 1:20-cv-00143-NF-KHR Document 31 Filed 07/10/20 Page 2 of 6




       Google filed a “Request” that this Court take judicial notice of four documents in support

of its Motion to Dismiss the State of New Mexico’s Complaint. That Request should be denied.

       First, a separately-filed request for judicial notice is unnecessary, which is grounds

enough alone to deny it. As one federal judge has explained,

       When evidence is “not subject to reasonable dispute,” there is no need to multiply
       the paperwork by filing motions or “Requests.” Just refer to the evidence in the
       brief and explain there why it is relevant and subject to judicial notice. If the
       assertion is questionable, the opposing litigant can protest … in its own brief.

In re: Lisse, 905 F.3d 495, 497 (7th Cir. 2018) (Easterbrook, J. in chambers) (denying

separately-filed request for judicial notice as “unnecessary”).

       In any event—and as explained more fully in the State’s Response to Google’s Motion to

Dismiss—judicial notice is not appropriate here. Google asks this Court to “take judicial notice

of four documents” (Request at 1), but courts take judicial notice of “facts,” not documents. Fed.

R. Evid. 201. And, though not explicitly stated by Google, the actual facts it apparently wants

judicially noticed are that Google provided various documents to New Mexico schools, and that

New Mexico schools agreed to them. (See Request at 4) (“Google asks the Court only to take

notice of the disclosures and resources Google provided and the assurances schools gave.”) That

Google provided disclosures to and received assurances from New Mexico schools, however, is

far from “a fact that is not subject to reasonable dispute.” Fed. R. Evid. 201(b). To the contrary,

it is a dispute at the heart of this litigation. The State alleges that Google collected vast amounts

of private information from New Mexico schoolchildren without parental notice and consent,

and Google responds by asserting that it provided and obtained sufficient notice and consent

through schools. When, as here, “the very basis” of the extrinsic evidence at issue is to establish

facts related to “disputed allegations” in a case, judicial notice is improper. State Of New Mexico


                                                  1
       Case 1:20-cv-00143-NF-KHR Document 31 Filed 07/10/20 Page 3 of 6




Ex Rel. Hector Balderas, Attorney General v. Tiny Lab Productions, et al., No. 18-854 MV/JFR

(Dkt. No. 85 at 2). Instead, this factual issue can and should be resolved at summary judgment or

trial, on a complete record.

       At best, this Court should take judicial notice of the fact that the documents to which

Google points currently exist on its website.1 But even if this Court were to take notice of the

documents’ current existence on Google’s website, it should not take judicial notice of their

import or meaning, or extrapolate their existence to mean that Google ever provided them to,

explained them to, or received them from New Mexico schools. Id.; see also Datel Holdings Ltd.

v. Microsoft Corp., 712 F. Supp. 2d 974, 984 (N.D. Cal. 2010) (“These documents are judicially

noticeable for the fact that they exist, not whether, for example, the documents are valid or

binding contracts.”); In re Vizio, Inc. Consumer Privacy Litig., No. 16-ml-02693, 2017 WL

11420284, at *7 (C.D. Cal. July 25, 2017) (declining to take judicial notice of online terms of

service when “no discovery has taken place about how these [terms] were presented to

[consumers] [or] whether [the terms] differed over time”); Boarding Sch. Review, LLC v. Delta

Career Educ. Corp., No. 11 Civ. 8921, 2013 WL 6670584, at *9 (S.D.N.Y. Mar. 29, 2013)

(refusing to take judicial notice of online terms of service where “[plaintiff] offers nothing to

authenticate the online contract as the contract governing Defendants’ relationship with


1
        And even that is not entirely clear. The fact that the documents are publicly available on
Google’s website is not a reason to take judicial notice. See, e.g., Rollins v. Dignity Health, 338
F. Supp. 3d 1025, 1033 (N.D. Cal. 2018) (“When a non-governmental entity [seeks] judicial
notice of its paper records, the request is properly rejected because such documents are subject to
reasonable dispute…. That the same entity posts them on a ‘publicly available’ website does not
change that essential fact and does not make them ‘public records’ for purposes of the judicial
notice rules.”); Hsieh v. FCA US LLC, No. 19-cv-01691, 2020 WL 835310, at *2-3 (S.D. Cal.
Feb. 20, 2020) (“[J]udicial notice of documents on a company’s website is not appropriate.”)
(citing Victaulic Co. v. Tieman, 499 F.3d 227, 236 (3d Cir. 2007)).


                                                  2
       Case 1:20-cv-00143-NF-KHR Document 31 Filed 07/10/20 Page 4 of 6




YouTube”); Liston v. King.com, Ltd., 254 F. Supp. 3d 989, 1004 n.4 (N.D. Ill. 2017) (same,

where defendant “failed to demonstrate that the submitted version of the license agreement was

in place and applied to [plaintiff] at the relevant time period—the only apparent relevance it

could have at this juncture[.]”).

       In short, Google’s Request for Judicial Notice is both unnecessary and inappropriate, and

should therefore be denied.



 Dated: July 10, 2020                  Respectfully Submitted,


                                       By: /s/ Allen Carney
                                              Allen Carney

                                       Cholla Khoury
                                       ckhoury@nmag.gov
                                       Brian E. McMath
                                       bmcmath@nmag.gov
                                       Assistant Attorneys General
                                       CONSUMER & ENVIRONMENTAL PROTECTION
                                       DIVISION
                                       NEW MEXICO OFFICE OF THE ATTORNEY
                                       GENERAL
                                       P.O. Drawer 1508
                                       Santa Fe, NM 87504-1508
                                       Telephone: 505.717.3531
                                       Facsimile: 505.318.1050
                                       Allen Carney
                                       acarney@cbplaw.com
                                       Hank Bates
                                       hbates@cbplaw.com
                                       David Slade
                                       dslade@cbplaw.com
                                       CARNEY BATES & PULLIAM, PLLC
                                       519 W. 7th St.
                                       Little Rock, AR 72201
                                       Telephone: 501.312.8500
                                       Facsimile: 501.312.8505




                                                 3
Case 1:20-cv-00143-NF-KHR Document 31 Filed 07/10/20 Page 5 of 6




                        Jay Edelson
                        jedelson@edelson.com
                        Benjamin H. Richman
                        brichman@edelson.com
                        J. Eli Wade-Scott
                        ewadescott@edelson.com
                        EDELSON PC
                        350 North LaSalle, 14th Floor
                        Chicago, Illinois 60654
                        Phone: (312) 242-0859
                        Fax: (312) 589-6378

                        Iman Boundaoui
                        iboundaoui@edelson.com
                        EDELSON PC
                        123 Townsend Street, Suite 100
                        San Francisco, California 94107
                        Phone: (415) 638-9903
                        Fax: (415) 212-9300




                                4
       Case 1:20-cv-00143-NF-KHR Document 31 Filed 07/10/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I certify that on this day, July 10, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF System, which will send notification of such filing to all

counsel of record via the CM/ECF System.



                                                             /s/ Allen Carney
                                                             ALLEN CARNEY




                                                 5
